DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed 07 December 2020 has been considered. A signed copy is attached.
An Examiner’s Amendment has been entered with this office action.
Claims 1-22 are allowed, reasons follow. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Hartung on 1 September 2022.

The application has been amended as follows: 
Claim 1 has been replaced with the following:
1. 	A system to monitor and control of operation of an aquatic facility comprising: 
a. 	at least one swimming pool comprising a basin to be filled with water; 
b. 	a water supply subsystem in operative connection to the swimming pool; 
c.	 at least one heater subsystem in operative connection to the water supply subsystem; 
d. 	at least one water chemical supply subsystem in operative connection to the water supply subsystem; 
e. 	at least one filter subsystem in operative connection to the water supply subsystem; 
f.	 a control subsystem comprising: 
i. 	an enclosure box at which is mounted: 
1. 	a base controller including: 
a. 	a plurality of inputs; 
b. 	a plurality of outputs; and 
2. 	a human-machine interface (HMI) operatively connected to the base controller; and 
3. 	a power supply operatively connected to the base controller and HMI; 
ii. 	a plurality of sensors which does not exceed the plurality of inputs of the base controller, each sensor operatively connected to one of the plurality of inputs of the base controller, each sensor adapted to directly or indirectly sense one of a pre-selected set of parameters related to the operation of the aquatic facility; 
iii. 	a plurality of actuators which does not exceed the plurality of outputs of the base controller, each actuator operatively connected to one of the outputs of the base controller, each actuator adapted to directly or indirectly actuate one of a pre-selected set of operations related to operation of the aquatic facility; 
g. 	wherein the base controller is programmable with a common programming format relative to: 
i. 	configurable setpoints, values, or states for at least a base subset of the plurality of sensors for each of at least a base subset of parameters selected from the set of parameters related to operation of the aquatic facility; and 
ii. 	actuation of at least a base subset of the plurality of actuators for each of at least a base subset of operations selected from the set of operations related to operation of the aquatic facility;
h. 	wherein the HMI is programmable with the common programming format relative to: 
i. 	graphical representation of: 
1. 	the swimming pool and the water supply, at least heater, at least one water chemical supply, and at least one filter subsystems; and 
2. 	the pre-selected operations related to present operation of the aquatic system; and 
ii. 	graphical representation of: 
1. 	quantification of at least two or more of the parameters sensed by the at least two or more of the plurality of sensors; and 
2. 	status of at one of: 
a. 	one or more of the quantified parameters relative to the programmed setpoints, values, or states; and 
b. 	one or more of the parameters relative to the set of operations related to the aquatic facility.

Claim 3 has been replaced with the following:
3. 	The system of claim 1 further comprising: 
a. 	an expansion module comprising: 
i. 	an enclosure box at which is mounted: 
1. 	an expansion controller having: 
a. 	a plurality of inputs; 
b. 	a plurality of outputs; and 
ii. 	one or more additional sensors which does not exceed the plurality of inputs of the expansion controller, each additional sensor operatively connected to one of the plurality of inputs of the expansion controller, each additional sensor adapted to directly or indirectly sense one of a pre-selected set of parameters related to the operation of the aquatic facility and/or an additional subsystem; and/or 
iii. 	one or more additional actuators which does not exceed the plurality of outputs of the expansion controller, each additional actuator operatively connected to one of the outputs of the expansion controller, each additional actuator adapted to directly or indirectly actuate one of a pre-selected set of operations related to operation of the aquatic facility and/or the additional subsystem; 
b. 	wherein the expansion controller is programmable with the common programming format of the base controller and the HMI relative to: 
i. 	setpoints, values, or states for at least a subset of the one or more additional sensors; and/or 
ii. 	actuation of at least a subset of the additional actuators; 
c. 	wherein the HMI is programmable with the common programming format relative to: 
i. 	graphical representation of: 
1. 	the swimming pool and the water supply, at least heater, at least one water chemical supply, and at least one filter subsystems, and any additional subsystem; 
2. 	the pre-selected operations related to present operation of the aquatic system and its subsystems; and 
ii. 	graphical representation of: 
1. 	quantification of at least two or more of the parameters sensed by the at least two or more of the plurality of sensors, including the additional sensors; and 
2. 	status of at least one of: 
a. 	one or more of the quantified parameters relative to the programmed setpoints, values, or states, including the additional sensors; and 
b. 	one or more of the parameters relative to the set of operations related to the aquatic facility, including any additional subsystem.

Claim 4 has been replaced with the following:
4. 	The system of claim 3 further comprising: 
a. 	one or more additional expansion modules, each comprising: 
i. 	an enclosure box at which is mounted: 
1. 	an additional expansion controller having: 
a. 	a plurality of inputs; 
b. 	a plurality of outputs; and 
ii. 	one or more additional sensors which does not exceed the plurality of inputs of the additional controller, each additional sensor operatively connected to one of the plurality of inputs of the expansion controller, each additional sensor adapted to directly or indirectly sense one of a pre-set of parameters related to the operation of the aquatic facility and/or an additional subsystem; and/or 
iii. 	one or more additional actuators which does not exceed the plurality of outputs of the expansion controller, each additional actuator operatively connected to one of the outputs of the expansion controller, each additional actuator adapted to directly or indirectly actuate one of a pre-selected set of operations related to operation of the aquatic facility and/or the additional subsystem; 
b. 	wherein the additional expansion controller is programmable with the common programming format of the base controller and the HMI relative to: 
i. 	setpoints, values, or states for at least a subset of the one or more additional sensors; and/or 
ii. 	actuation of at least a subset of the additional actuators; 
c. 	wherein the HMI is programmable with the common programming format relative to: 
i.	 graphical representation of: 
1. 	the swimming pool and the water supply, at least heater, at least one water chemical supply, and at least one filter subsystems, and any additional subsystem; 
2. 	the pre-selected operations related to present operation of the aquatic system and its subsystems; and 
ii. 	graphical representation of: 
1. 	quantification of at least two or more of the parameters sensed by the at least two or more of the plurality of sensors, including the additional sensors; and 
2. 	status of at least one of: 
a. 	one or more of the quantified parameters relative to the programmed setpoints, values, or states, including the additional sensors; and 
b. 	one or more of the parameters relative to the set of operations related to the aquatic facility, including any additional subsystem.

Claim 11 has been replaced with the following:
11. 	A method of monitoring and controlling of operation of an aquatic facility comprising at least one swimming pool comprising a basin to be filled with water; a water supply subsystem in operative connection to the swimming pool; at least one heater subsystem in operative connection to the water supply subsystem; at least one water chemical supply subsystem in operative connection to the water supply subsystem; at least one filter subsystem in operative connection to the water supply subsystem; the method comprising: 
a. 	installing a control subsystem comprising: 
i. 	an enclosure box at which is mounted: 
1. 	a base controller including: 
a. 	a plurality of inputs; 
b. 	a plurality of outputs; and 
2. 	a human-machine interface (HMI) operatively connected to the base controller; and 
3. 	a power supply operatively connected to the base controller and HMI; 
ii. 	a plurality of sensors which does not exceed the plurality of inputs of the base controller, each sensor operatively connected to one of the plurality of inputs of the base controller; each sensor adapted to directly or indirectly sense one of a pre-selected set of parameters related to the operation of the aquatic facility; 
iii. 	a plurality of actuators which does not exceed the plurality of outputs of the base controller, each actuator operatively connected to one of the outputs of the base controller, each actuator adapted to directly or indirectly actuate one of a pre-selected set of operations related to operation of the aquatic facility; 
b. 	wherein the base controller is programmed with a common programming format relative to: 
i. 	setpoints, values, or states for at least a base subset of the plurality of sensors for each of at least a base subset of parameters selected from the set of parameters related to operation of the aquatic facility; and 
ii. 	actuation of at least a base subset of the plurality of actuators for each of at least a base subset of operations selected from the set of operations related to operation of the aquatic facility; 
c. 	wherein the HMI is programmed with the common programming format relative to: 
i. 	graphical representation of: 
1. 	the swimming pool and the water supply, at least heater, at least one water chemical supply, and at least one filter subsystems; and 
2. 	the pre-selected operations related to present operation of the aquatic system; and 
ii. 	graphical representation of: 
1. 	quantification of at least two or more of the parameters sensed by the at least two or more of the plurality of sensors; and 
2. 	status of at least one of: 
a. 	one or more of the quantified parameters relative to the programmed setpoints, values, or states; and 
b. 	one or more of the parameters relative to the set of operations related to the aquatic facility.

Claim 13 has been replaced with the following:
13. 	The method of claim 11 further comprising: 
a. 	expanding the control sub-system with an expansion module comprising: 
i. 	an enclosure box at which is mounted: 
1. 	an expansion controller having: 
a. 	a plurality of inputs; 
b. 	a plurality of outputs; and 
ii. 	one or more additional sensors which does not exceed the plurality of inputs of the expansion controller, each additional sensor operatively connected to one of the plurality of inputs of the expansion controller, each additional sensor adapted to directly or indirectly sense one of a pre-selected set of parameters related to the operation of the aquatic facility and/or an additional subsystem; and/or 
iii. 	one or more additional actuators which does not exceed the plurality of outputs of the expansion controller, each additional actuator operatively connected to one of the outputs of the expansion controller, each additional actuator adapted to directly or indirectly actuate one of a pre-selected set of operations related to operation of the aquatic facility and/or the additional subsystem; 
b. 	wherein the expansion controller is programmable with the common programming format of the base controller and the HMI relative to: 
i. 	setpoints, values, or states for at least a subset of the one or more additional sensors; and/or 
ii. 	actuation of at least a subset of the additional actuators; 
c. wherein the HMI is programmable with the common programming format relative to: 
i. 	graphical representation of: 
1. 	the swimming pool and the water supply; at least one heater; at least one water chemical supply, and at least one filter subsystem, and any additional subsystem; 
2. 	the pre-selected operations related to present operation of the aquatic system and its subsystems; and 
ii. 	graphical representation of: 
1. 	quantification of at least some of the parameters sensed by the at least some of the plurality of sensors; including the additional sensors; and 
2. 	status of at least one of: 
a. 	one or more of the quantified parameters relative to the programmed setpoints, values, or states, including the additional sensors; and 
b. 	one or more of the parameters relative to the set of operations related to the aquatic facility, including any additional subsystem.

Claim 14 has been replaced with the following:
14. 	The method of claim 13 further comprising: 
a. 	expanding the control subsystem with one or more additional expansion modules, each comprising: 
i. 	an enclosure box at which is mounted: 
1. 	an additional expansion controller having: 
a. 	a plurality of inputs; 
b. 	a plurality of outputs; and 
ii.	one or more additional sensors which does not exceed the plurality of inputs of the additional controller, each additional sensor operatively connected to one of the plurality of inputs of the expansion controller, each additional sensor adapted to directly or indirectly sense one of a pre-selected set of parameters related to the operation of the aquatic facility and/or an additional subsystem; and/or 
iii. 	one or more additional actuators which does not exceed the plurality of outputs of the expansion controller, each additional actuator operatively connected to one of the outputs of the expansion controller, each additional actuator adapted to directly or indirectly actuate one of a pre-selected set of operations related to operation of the aquatic facility and/or the additional subsystem; 
b. 	wherein the additional expansion controller is programmable with the common programming format of the base controller and the HMI relative to: 
i. 	setpoints, values, or states for at least a subset of the one or more additional sensors; and/or 
ii. 	actuation of at least a subset of the additional actuators; 
c. 	wherein the HMI is programmable with the common programming format relative to: 
i. 	graphical representation of: 
1. 	the swimming pool and the water supply, at least one heater, at least one water chemical supply, and at least one filter subsystems, and any additional subsystem; 
2. 	the pre-selected operations related to present operation of the aquatic system and its subsystems; and 
ii. 	graphical representation of: 
1. 	quantification of at least two or more of the parameters sensed by the at least two or more of the plurality of sensors, including the additional sensors; and 
2. 	status of at least one of: 
a. 	one or more of the quantified parameters relative to the programmed setpoints, values, or states, including the additional sensors; and 
b. 	one or more of the parameters relative to the set of operations related to the aquatic facility, including any additional subsystem.

Claim 21 has been replaced with the following:
21. 	A system for monitor and control of operation of an aquatic facility comprising: 
a. 	at least one basin to be filled with water; 
b. 	a water supply subsystem in operative connection to the basin; 
c. 	one or more further subsystems related to facility operations; 
d. 	a control subsystem comprising: 
i. 	an enclosure box at which is mounted: 
1. 	a base controller including: 
a. 	a plurality of inputs; 
b. 	a plurality of outputs; and 
2. 	a human-machine interface (HMI) operatively connected to the base controller; 
ii. 	a plurality of sensors which does not exceed the plurality of inputs of the base controller, each sensor operatively connected to one of the plurality of inputs of the base controller, each sensor adapted to directly or indirectly sense one of a pre-selected set of parameters related to the operation of the aquatic facility; 
iii. 	a plurality of actuators which does not exceed the plurality of outputs of the base controller, each actuator operatively connected to one of the outputs of the base controller, each actuator adapted to directly or indirectly actuate one of a pre-selected set of operations related to operation of the aquatic facility; 
e. 	wherein the base controller is programmable with a common programming format relative to: 
i. 	at least a base subset of parameters each measurable directly or indirectly by a sensor related to operation of the aquatic facility; and 
ii. 	at least a base subset of operations that can be instructed via electromechanical actuator selected from the set of operations related to operation of the aquatic facility; 
f. 	wherein the HMI is programmable with the common programming format relative to: 
i. 	graphical representation of: 
1. 	the at least one basin and the water supply subsystem, and the one or more further subsystems; and 
2. 	the pre-selected operations related to present operation of the aquatic system; and 
ii. 	graphical representation of: 
1. 	quantification of at least two or more of the parameters sensed by the sensors; and 
2. 	status of at least one or more of the parameters operations related to the aquatic facility.

Claim 22 has been replaced with the following:
22. 	The system of claim 21 further comprising: 
a. 	an expansion module operatively connected to the base controller, the expansion module comprising: 
i. 	an expansion controller having: 
a. 	a plurality of inputs operatively connected to one or more additional sensors; 
b. 	a plurality of outputs adapted for connection to one or more actuators; 
b. 	wherein the expansion controller is programmable with the common programming format of the base controller and the HMI; 
c. 	wherein the HMI is programmable with the common programming format relative to: 
i. 	graphical representation of: 
1. 	the basin and the water supply, and one or more subsystems; 
2. 	the pre-selected operations related to present operation of the aquatic system and its subsystems; and 
3. 	quantification of at least some of the parameters sensed by the at least some of the plurality of sensors, including the additional sensors.
(End Examiner’s Amendment)

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: While Leaders, US 6,003,164 (applicant admitted prior art) teaches a pool monitoring and control system including a basin of water, heater, filter, and a controller with a plurality of inputs and outputs; and Hiniker et al., US Pg-Pub 2013/0086195 teaches a control system including expansion controllers that may be programmed to use a common input/output programming format (BACnet) to control a plurality of input and output devices including a plurality of sensors; and Do Quan et al., WIPO Patent Application Publication WO 2019/063648 teaches a system for detecting anomalies in a body of water, including outputting both digital and analog signals indicative of anomaly states; and Reliance, SCADA success stories at Kadan Swimming Pool, www.reliance-scada.com/en/success-stories/other/visualization-and-control-of-the-water-filtering-and-heating-system-at-kadan-swimming-pool (2019) teaches use of a graphical display for a swimming pool control system including a visual representation of the water basin and various subsystems; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1) 
g. 	wherein the base controller is programmable with a common programming format relative to: 
i. 	configurable setpoints, values, or states for at least a base subset of the plurality of sensors for each of at least a base subset of parameters selected from the set of parameters related to operation of the aquatic facility; and 
ii. 	actuation of at least a base subset of the plurality of actuators for each of at least a base subset of operations selected from the set of operations related to operation of the aquatic facility;
h. 	wherein the HMI is programmable with the common programming format relative to: 
i. 	graphical representation of: 
1. 	the swimming pool and the water supply, at least heater, at least one water chemical supply, and at least one filter subsystems; and 
2. 	the pre-selected operations related to present operation of the aquatic system; and 
ii. 	graphical representation of: 
1. 	quantification of at least two or more of the parameters sensed by the at least two or more of the plurality of sensors; and 
2. 	status of at one of: 
a. 	one or more of the quantified parameters relative to the programmed setpoints, values, or states; and 
b. 	one or more of the parameters relative to the set of operations related to the aquatic facility.
(Excerpted; emphasis added by examiner)
…in combination with the remaining features and elements of the claimed invention.

Independent claims 11 and 21 recite substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

	
The dependent Claims 2-10, 12-20, and 22, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that Applicant’s Invention defines over the prior art of record.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119    

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119